                                                                          FILED
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA                          JUN 03 2019
                           MISSOULA DIVISION                              Cler_k , U.S Courts
                                                                          D1stnct Of Montana
                                                                          Missoula Division




  BARBARA WILLIAMS,
                                                   CV 18-45-M-DLC
                       P]aintiff,

        vs.                                         ORDER

  McLANE COMPANY, INC., and
  JOHN DOES I- X,

                       Defendants.

      The Parties having filed a Stipulation of Dismissal (Doc. 16) under Federal

Rule of Civil Procedure 4l(a)(l)(A)(ii) that specifies that this action be dismissed

with prejudice,

      IT IS ORDERED that this action be DISMISSED WITH PREJUDICE as to

all claims, causes of action, and parties, with each bearing that party's own

attorney's fees and costs.

      IT IS FURTHER ORDERED that the Clerk of Court shall close this case.

      DATED this    3"J day of June, 2019.



                                              Dana L. Christensen, Chief Judge
                                              United States District Court
                                        -1-
